DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 5, 7, 9, 11-12 and 14-16 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
The present invention is related to mapping uplink control information in the wireless communication system.
The closest prior of records fails to teach the allowable features of claims 1, 3, 5, 7, 9, 11-12 and 14-16.
After careful consideration and search of the present claimed invention, the examiner finds the following limitations of the claimed combination allowable over the prior art of record, when interpreted in accordance with the present specification description. More specifically, as for independent claim 1, 5, 9 and 12, the claimed limitations “determining a number of nodulation symbols per layer Q’ACK for transmission of uplink control information (UCI) based on
[(((OACK + LACK) . βPUSCH offset . ΣNPUSCH symb, all-1l=0 MUCI SC (l)) / (ΣCUL-SCH-1r=0 Kr))]
a number of code blocks associated with an uplink shared channel (UL-SCH), CUL-SCH, a value Kr for an r-th code block of the code blocks, a number of bits of the UCI, OACK, a number of CRC bits added to the UCI, LACK, a number of resource elements used for transmission of the UCI, M UCI SC (l), a number of symbols assigned for the PUSCH transmission, NPUSCH symbol, all, and an offset for the UCI, βPUSCH offset; and
transmitting, to a base station, the UCI on a PUSCH based on the number of modulation symbols per layer,
wherein determining the number of modulation symbols per layer for the transmission of the UCI comprises:
in case that the DCI includes code block group transmission information (CBGTI) and the CBGTI indicates that the r-th code block associated with the UL-SCH of the PUSCH transmission is not for transmission, determining the value Kr for the UCI as 0, and
else, determining the value Kr for the UCI as a size of the r-th code block for the UL-SCH of the PUSCH transmission” is considered to be allowable in combination with the rest of the claimed limitations. Consequently, the prior arts in combination fail to anticipate or render the distinct features of the independent claims obvious.
Any comments applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 01/19/2020